Citation Nr: 9927709	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to secondary service connection for 
polysubstance abuse, other than for compensation purposes.

2.  Entitlement to an increased rating for schizophrenia, 
currently rated as 30 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to July 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1993, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
A hearing was held before a hearing officer at the RO in 
March 1994, and the hearing officer's decision was entered in 
May 1994.  

The appeal was last before the Board in August 1996, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in February 1998, increased the rating for 
the veteran's service-connected psychiatric disability from 
10 percent to 30 percent disabling, with which latter 
evaluation he continues to disagree.  A Supplemental 
Statement of the Case was mailed to the veteran in April 
1998.  

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim of entitlement to secondary service connection for 
polysubstance abuse, other than for compensation purposes, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
polysubstance abuse, other than for compensation purposes, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for secondary service connection for 
polysubstance abuse, other than for compensation purposes, is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for 
secondary service connection for polysubstance abuse, other 
than for compensation purposes, is well grounded.

The veteran's lone service-connected disability is 
schizophrenia.  Under the law, secondary service connection 
can be granted for disability which was either caused or 
chronically worsened (though only to the extent of such 
worsening) by a service-connected disability.  38 C.F.R. § 
3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  
However, with respect to secondary service connection for 
polysubstance abuse per se, the payment of compensation for 
such disability is prohibited.  VAOPGCPREC 2-97 (January 16, 
1997); see also Barela v. West, 11 Vet. App. 280, 283 (1998).  

Regarding his claim for secondary service connection for 
polysubstance abuse, other than for compensation purposes, 
the veteran contends that he uses substances, including 
alcohol, cocaine and marijuana, in an attempt to ameliorate 
the symptoms, including difficulty sleeping, of his service-
connected schizophrenia.  In this regard, the record, to 
include a report pertaining to the veteran's period of  
hospitalization in response to substance abuse at a non-VA 
facility in late 1992, reflects that the veteran initially 
began abusing drugs prior to service during his teenage 
years.  When examined by VA in July 1993, the veteran related 
using drugs, including marijuana, in service, as well as 
thereafter.  While the examiner, following the examination, 
was uncertain whether the veteran in July 1993, had a true 
psychosis, he was of the view that any psychotic symptoms 
that the veteran may have had in the past were "secondary to 
substance abuse."

When the veteran was hospitalized at a VA facility in August 
1995 in response to polysubstance dependence, it was 
indicated, apparently on the basis of psychiatric and 
psychological evaluations, that his psychiatric symptoms 
"appeared to be related to substance use."  When examined 
by VA in September 1996, the veteran indicated that he had 
recently used cocaine as well as marijuana.  The Axis I 
diagnoses included polysubstance abuse, for which no etiology 
was stated.  

The following month, the veteran was again examined by VA.  
He related a history of substance abuse in which periods of 
"sobriety" alternated with relapses into substance abuse, 
the durations correlating with stresses in the veteran's life 
including intervening periods of unemployment.  The history 
related by the veteran included a seven-year period of 
employment during which he did not abuse cocaine.  The 
examination report reflects the examiner's articulation of 
her interview of the veteran.  While the examiner 
acknowledged that the substances abused by the veteran "can 
cause hallucinations", she was of the view, owing chiefly to 
the consideration that the veteran had experienced his "most 
serious" hallucinatory episodes "when he [was] off drugs", 
that his hallucinations were due to his schizophrenia.

Thereafter, the veteran was hospitalized at a VA facility 
from April to July 1997, apparently in response to increasing 
alcohol and cocaine abuse.  The veteran indicated that his 
past employment included work as a baker and, most recently, 
the transporting of patients to medical facilities, but that 
he had "lost his jobs" owing to the abuse of alcohol and 
cocaine.  Treatment included medication and various 
therapies.  The discharge diagnoses were cocaine and alcohol 
dependence and "[s]ubstance induced psychotic disorder".  

The Board observes that service connection for substance 
abuse for compensation purposes stemming from alcohol or drug 
abuse in service, with respect to claims filed after October 
1990, is prohibited pursuant to 38 U.S.C.A. § 105 (West 1991) 
and 38 C.F.R. § 3.301 (1998).  Conversely, service 
connection, other than for purposes of compensation, for 
polysubstance abuse, is allowed.  See VAOPGCPREC 2-98 
(February 10, 1998); see also Barela.  In the present 
circumstances of the veteran's claim for secondary service 
connection for polysubstance abuse, however, there is no 
evidence relating polysubstance abuse to his service-
connected schizophrenia.  In otherwords, there is no 
competent evidence suggesting that polysubstance abuse 
disorder is due to schizophrenia, and no competent evidence 
suggests that any polysubstance abuse disorder is worse 
because of schizophrenia.  It also bears emphasis, that the 
physician who treated the veteran during his April-July 1997 
period of VA hospitalization was of the view that the 
veteran's psychotic disablement was in fact traceable to his 
history of substance abuse, not to his service connected 
disorder.  In any event, in the absence of any competent 
evidence demonstrating that polysubstance abuse was either 
caused by, or worsened due to schizophrenia (his sole 
service-connected disability), a plausible claim for 
secondary service connection for polysubstance abuse, other 
than for compensation purposes, is not presented.  See Jones 
v. Brown, 7 Vet. App. 134 (1994).  Such claim is, therefore, 
not well grounded, and it is therefore denied.  38 U.S.C.A. 
§ 5107(a).  

Although the Board has considered and disposed of the 
veteran's claim for secondary service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for secondary 
service connection for polysubstance abuse, other than for 
compensation purposes, the Board is of the opinion that its 
discussion above explaining the need for competent evidence 
linking the cause of polysubstance abuse to schizophrenia, or 
the aggravation of polysubstance abuse to same is sufficient 
to inform the appellant of the elements necessary to complete 
his application.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Secondary service connection for polysubstance abuse, for 
other than compensation purposes, is denied.


REMAND

With respect to the veteran's claim for an increased 
disability rating for his service-connected schizophrenia, 
the record reflects that he was last examined by VA for 
compensation purposes in October 1996.  Thereafter, effective 
November 7, 1996, VA revised the criteria for evaluating 
psychiatric disabilities.  See 61 Fed. Reg. 
52,695-02 (1996).  Given such consideration, then, the Board 
is of the view that a current examination by VA, as specified 
in greater detail and to include development in accordance 
with the pertinent discussion of the United States Court of 
Appeals for Veterans Claims in Massey v. Brown, 8 Vet. App. 
204, 207 (1994), should be accomplished before an appellate 
disposition might be made.  Further development to facilitate 
the performance of the same is, therefore, specified below.

Finally, inasmuch as the development concerning the rating 
assigned has a potential bearing on his claim for a TDIU 
appellate action with respect to the latter is deferred. 

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he specify the names, 
addresses and approximate dates of 
treatment relating to any health care 
providers, whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to his appeal 
relative to either of the final two 
issues listed on the title page.  Then 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated. 

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
psychiatrist to determine the current 
severity of his service-connected 
schizophrenia.  The examiner is requested 
to comment generally as to what degree 
the veteran's psychotic symptoms are due 
to his assessed polysubstance abuse and, 
to the extent possible, the examiner 
should specify the symptoms and findings 
which are manifestations of his service-
connected schizophrenia, in 
contradistinction to those which relate 
to the veteran's assessed polysubstance 
abuse.  In addition, the examiner is 
specifically requested to assign a Global 
Assessment of Functioning (GAF) score in 
consideration of the veteran's 
schizophrenia alone; and a GAF score in 
consideration of his polysubstance abuse 
alone.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for schizophrenia; in 
readjudicating the claim the RO must 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. § 4.130 (effective November 7, 
1996), as well as the provisions of 38 
C.F.R. § 4.132 (in effect prior to 
November 7, 1996), rating the veteran 
under the criteria most favorable to him; 
and readjudicate the veteran's claim for 
a TDIU. 

If either of the latter two claims listed on the title page 
is not granted to the veteran's satisfaction, or if he 
expresses disagreement pertaining to any other matter, both 
the veteran and his representative must be provided with an 
appropriate Supplemental Statement of the Case.  The veteran 
should also be provided appropriate notice of the 
requirements to perfect an appeal with respect to any issue 
addressed therein which does not appear on the title page of 
this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

As this case has been pending for almost six years, this 
remand must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-
1, Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court. 
See M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

